Citation Nr: 1016505	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for the service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the RO that inter 
alia continued the Veteran's 50 percent rating for his 
service-connected PTSD.  Subsequently, in an October 2008 
statement of the case (SOC), the RO granted a 70 percent 
evaluation for the service-connected PTSD effective November 
13, 2007.

In an October 2008 RO decision, the Veteran was granted 
service connection for Achilles tendonitis of the left foot 
and the right foot, each with an evaluation of 10 percent 
effective March 31, 2008.

In a November 2008 substantive appeal, the Veteran appealed 
the decision of the October 2008 SOC on his claim for PTSD, 
but did not appeal the October 2008 RO decision regarding 
service connection for the Achilles tendonitis of the left 
and right foot.

In a September 2009 RO decision, the Veteran was granted 
entitlement to individual unemployability (TDIU) effective 
March 31, 2008.  Given that the Veteran has already been 
granted TDIU, the Board need not remand this case in order 
for TDIU to be considered.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Accordingly, the Board will adjudicate this 
claim on the merits of the case below.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the issue herein decided have been accomplished.

2.  During the course of the appeal, the service-connected 
PTSD disorder is shown to have been productive of a 
disability picture manifested by total social and 
occupational impairment.
CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 100 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in September 2009.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes at this point that the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

With regard to the Veteran's claim for increase, the Board 
has considered all evidence of severity within one year prior 
to when the claim for increased rating was received in March 
2008 and has considered whether "staged ratings" are 
warranted.  The Board's adjudication of that claim, 
accordingly, meets the requirements of Hart. 

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that a 70 percent disability rating for PTSD is 
warranted when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability rating for PTSD is warranted when 
the veteran exhibits total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed, avoids friends, 
neglects family, and is unable to work).

The terms "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R § 4.6. 

A March 2007 VA treatment note indicated that PTSD was still 
a problem for the Veteran.  The following month in a April 
2007 VA psychiatry consult, the Veteran reported his temper 
is sky high, that his sleep is poor, that stress brings on 
depression, and that he is now down because of work.  He 
indicated that when he gets stressed, everything goes 
downhill, he cannot focus or work.  He reported that his wife 
ignores him a lot, that he gets upset over nothing, has 
suicidal ideations once a week, has lost interest in all 
prior activities, has no energy, and has lots of guilty 
thoughts.  The treating physician noted that the Veteran was 
casually dressed, his speech was fluent and spontaneous, his 
mood was depressed and anxious, his thought process was 
linear and goal-directed, his memory and cognition were 
grossly intact, his insight was moderate, and his judgment 
was moderate.  A diagnosis of PTSD and major depressive 
disorder were given, and a GAF score of 55 was assigned.

During a September 2007 VA psychiatry consult, the Veteran 
reported inter alia frequent nightmares, feelings of guilt, 
irritability, trouble tolerating others, and being physically 
aggressive.  The treating physician, G.L.V., noted that the 
Veteran's grooming and hygiene were good, his motor behavior 
was restless, eye contact was fair, facial expression was 
worried, and his attitude was cooperative.  The Veteran's 
mood was anxious and his affect was appropriate to variable.  
His speech was relevant and spontaneous, his thought process 
was logical and goal-directed, his thought content was 
relevant and insight was fair.  The Veteran had passive 
suicidal and homicidal ideation with no intent or plans and a 
GAF of 55 was assigned.

In the November 2007 VA mental health physician note by 
C.M.H., M.D., the Veteran reported that work was horrible, 
that he has not been there for 7 to 8 days.  The Veteran 
indicated that he gets so upset and irritated that he has to 
leave.  If he states, he will get jittery or so depressed 
that he wants to cry.  The Veteran reported that he cannot 
relate with people, that he lost one helper, and that he had 
lost "another" customer.  A VA suicidal risk assessment 
taken during the November 2007 VA mental health treatment 
indicated that the Veteran admits recent or impending loss of 
job, financial distress, or planned incarceration.

The April 2008 VA mental health outpatient note indicated 
that the Veteran's symptoms appeared to be worsening.  The 
Veteran was assigned a GAF of 48.  In a May 2008 VA mental 
health outpatient note, the Veteran reported feeling 
hopeless, extremely irritable, and only being able to work 5 
days during the last month.  The assessment by Dr. C.M.H. was 
that the Veteran was still having significant PTSD symptoms, 
which were clearly significantly interfering with his work 
and social function, even worsening slightly related to 
weather change.  Later that month, the Veteran met with 
K.K.K. PhD, she noted that the Veteran arrived early, his 
grooming and hygiene were good, his motor behavior was 
restless, eye contact was good, and the patient's facial 
expression was worried.  His mood was anxious and his affect 
was congruent.  Speech was relevant and spontaneous, thought 
processes were logical and goal-directed, thought content was 
relevant, and insight was adequate.  A diagnosis a PTSD was 
provided and a GAF of 45-49 was assigned.

In a June 2008 VA mental health outpatient note the Veteran 
was assigned a GAF score of 45.  In an October 2008 mental 
health outpatient treatment note the Veteran indicated that 
he goes to work sometimes, to his wife's business, but that 
he stays away from people, gets angry, and physically 
confronts customers.  The Veteran also reported suffering 
from nightmares about being covered in clotted blood and 
trying to get it off.  The treating physician noted that the 
Veteran has some OCD like responses and that the Veteran 
reported he washes his hands constantly.  The treating 
physician noted that the Veterans hands appeared dry and 
cracked, but that it doesn't seem to be ritualized, but that 
it seems to be related to past trauma.  A GAF score of 45 was 
assigned.

During a March 2009 private mental health examination, the 
Veteran reported that he has not worked for the last two 
years and that his wife has been handling their business.  He 
further reported that he attempts to work but the minute he 
meets a customer who complains, he loses his temper which 
causes him emotional distress and detracts from the business.  
The Veteran reported that his sleep is bad and that it was 
getting worse.  He also reported that he does not visit 
others nor does he allow others to visit him, he refused to 
join a service club and does not go to church.  

The March 2009 private examiner indicated that he had first 
seen the Veteran in August 2004 but that the last time he had 
seen the Veteran was in June 2005.  The private examiner 
noted that the Veteran is doing virtually nothing that is 
purposeful except for his independent living skills including 
his dressing and bathing.  He also noted that the Veteran was 
not quite as well groomed as he used to be.  He noted no 
improvement in the Veteran's general mood and had noted that 
he saw a good deal of augmentation in the Veteran's general 
negative psychological profile.  The private examiner further 
indicated that the Veterans' mental status was a good deal 
worse than it was two years prior.  He indicated that the 
Veteran's stream of mental activity appears to be quite 
impaired and that his mind seems to be racing a little more 
furiously than it did in the past and that his speech 
literally cannot keep up with it.  The Veteran's articulation 
and syntax were still within intelligible limits, but his 
voice was very low in audible quality and his speech is rapid 
when he is talking in anymore than three or four word 
answers.  The private examiner further indicated that the 
Veteran's affect and mood have been seriously deteriorated 
and that the Veteran was swinging in terms of his mood to the 
point now where superimposed on his almost pervasive 
irritability, he does appear to be an extremely dangerous man 
although he does not in any way pose any kind of a threat 
either physically or verbally to anyone.  No delusions or 
paranoia were assigned, however it was noted that the Veteran 
suffered from hypervigilance and suspiciousness of others.  
The Veteran's cognition was severely poor; his immediate 
recall was extremely poor.  The Veteran's insight was poor, 
his judgment was severely poor, and he appeared to be 
borderline reclusive with absolutely no purpose in his 
lifestyle whatsoever.  

The private examiner provided a diagnosis of PTSD and 
assigned a GAF score of 40/42.  The private examiner opined 
that he did not feel that the Veteran's prognostic picture 
was anything other than negative and since he has not 
improved even with psychiatric aid, he cannot under any 
circumstances see any reason to assume that he will get any 
better and certainly probably never recover.

During a May 2009 VA mental health note, the Veteran reported 
that he had removed all of his guns from his home and car in 
response to his wife's report of him acting out his dreams.  
The Veteran was assigned a GAF score of 45.

During the September 2009 VA examination, the Veteran 
reported having a good appetite and low energy level.  He 
indicated that he does not sleep "good" "at all" and that 
he has difficulty falling and staying asleep.  He also 
reported severe feelings of hopelessness and helplessness, 
crying spells, and a moderate level of impairment with 
motivation.  The VA examiner noted that psychomotor 
retardation was present and concentration continues to be 
impaired daily to a severe degree.

The Veteran further reported that while he and his wife 
continue to be married he does not know how she puts up with 
him.  He indicated that he is easily set off by "stupid 
things" and that he continues to make an effort to keep his 
"mouth shut and walk away."  He reported receiving visits 
from his daughter every few months, but indicated that he is 
not able to bring himself to go to his grandchildren's social 
events due to feeling caged in or anxious.  The examiner 
noted that the Veteran will see his father about one time a 
week, but that he has a strained relationship with his step-
mother.  He further noted that the Veteran does not see much 
of his siblings at all, that he is very estranged from his 
family.

The September 2009 VA examiner noted that the Veteran was 
casually dressed, tense, irritable yet cooperative, his 
speech was clear, affect was restricted, his mood was anxious 
and depressed, that he had a short attention span, and was 
oriented as to person, time, and place.  The examiner further 
noted that the Veteran demonstrated a paucity of ideas, 
unremarkable thought content, no delusions, and that the 
Veteran understood partially that he had a problem.  No 
hallucinations or inappropriate behavior were noted, but 
obsessive and ritualistic behavior was described by the 
Veteran in that he repeatedly washes his hands during the day 
and night to cleanse the trauma ideation from his mind.  
Panic attacks, homicidal and suicidal thoughts, and episodes 
of violence were not noted.  The Veteran's impulse control 
was good, he was able to maintain minimum personal hygiene, 
and he suffered severe problems with activities of daily 
living.

The VA examiner noted that the Veteran was suffering 
recurrent and intrusive distressing recollections of the 
traumatic event, including images, thoughts, or perceptions, 
recurrent distressing dreams of the event, acting or feeling 
as if the traumatic event were recurring, intense 
psychological distress at exposure to internal or external 
cures that symbolize or resemble an aspect of the traumatic 
event, physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event.

The VA examiner also noted the Veteran made efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma.  The Veteran also made efforts to avoid activities, 
places, or people that arouse recollections of the trauma.  
The Veteran had an inability to recall an important aspect of 
the trauma, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, restricted range of affect in that 
he was unable to have loving feelings, and a sense of 
foreshortened future.

Persistent symptoms of increased arousal, such as 
hypervigilance, and exaggerated startle response were noted.  
The symptoms were noted as being chronic, with severe bad 
dreams and nightmares five times a week and severe intrusive 
thoughts, images, or memories occurring daily.  The Veteran 
suffered severe external or internal cues, severe flashbacks 
several times a week, and severe physiological reactions.  
The VA examiner also noted that the Veteran suffered moderate 
amnesia, severe affective restriction, and severe 
estrangement.  A diagnosis for PTSD with OCD tendencies was 
given, and a GAF score of 45 was assigned.  The examiner 
opined that the Veteran's PTSD remained severe and that it 
was totally disabling and that there is total occupational 
and social impairment due to PTSD signs and symptoms.

The Board notes that a veteran need not exhibit "all, most, 
or even some" of the symptoms enumerated in the General 
Rating Formula for Mental Disorders to warrant the assignment 
of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Rather, the criteria ("such symptoms as") 
provides guidance as to the severity of symptoms contemplated 
for each rating in addition to permitting consideration of 
other symptoms particular to the Veteran.  Id. 

During the course of the appeal, the Veteran has been 
assigned GAF scores ranging from 40 to 48, reflecting serious 
symptoms with some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Moreover, the Veteran has demonstrated OCD like 
responses in that he feels the need to continually wash his 
hands as a result of his frequent nightmares.  The Veteran 
has shown a decrease in his maintenance of personal hygiene, 
his memory is impaired, and he has a grossly impaired thought 
process.  His mood has been described as seriously 
deteriorated and his speech as not being able to keep up with 
his mind.  He has an almost pervasive irritability which has 
resulted in past physical confrontations with customers.  The 
Veteran has reported suicidal and homicidal ideations and has 
been said to be acting out his nightmares when sleeping, 
causing his wife to move to a different room and a removal of 
all guns in the house and car by the Veteran.  

Furthermore, total social and occupational impairment has 
been demonstrated in that, as a result of his severe 
symptoms, he no longer works does not visit others nor does 
he allow others to visit him, refuses to join a service club, 
and refuses to go to church.  Moreover, the September 2009 VA 
examiner's opinion that the Veteran is totally disabled as a 
result of his PTSD symptoms to the point where there is total 
occupational and social impairment lends added support to the 
Veteran's claim that his PTSD is worse than the assigned 70 
percent rating.  

To the extent that the Board must rely on the competent 
evidence in deciding this case, it also must extend the 
benefit of the doubt to the Veteran when analyzing and 
weighing the conflicting opinions.  

Accordingly, based on a careful review of the entire record, 
the Board finds the evidence to be in relative equipoise in 
showing that the Veteran suffers total occupational and 
social impairment as a result of his service connected PTSD.

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, the Board concludes that a 100 percent 
rating for the Veteran's service connected PTSD is warranted.  

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected disabilities such as to render impractical 
the application of the regular schedular standards.  The test 
is a stringent one for the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

However, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the rating currently 
assigned for PTSD is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Therefore, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

ORDER

An increased evaluation of 100 percent for the service-
connected posttraumatic stress disorder is granted.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


